Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.1    Page 1 of 11




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          BAY CITY DIVISION


GRANT W. TONER,
                                                 CIVIL COMPLAINT
              Plaintiff,

v.                                             CASE NO. 1:19-cv-11562

J.P. MORGAN CHASE BANK,
N.A.,                                         DEMAND FOR JURY TRIAL

              Defendant.


                                   COMPLAINT

       NOW comes GRANT W. TONER (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of J.P.

MORGAN CHASE BANK, N.A. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Telephone Consumer

Protection Act (“TCPA”) under 47 U.S.C. §227 et seq. and the Michigan Collection

Practices Act (“MCPA”) under M.C.L. § 445.251 et seq. for Defendant's unlawful

conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the TCPA. Subject matter

jurisdiction is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and
                                          1
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.2       Page 2 of 11



1337, as the action arises under the laws of the United States and supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion of

the events or omissions giving rise to the claims occurred within the Eastern District

of Michigan.

                                       PARTIES

   4. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39), residing in

Bad Axe, Michigan, which lies within the Eastern District of Michigan.

   5. Defendant is a corporation organized under the laws of the state of Delaware

with its principal place of business located at 270 Park Avenue, New York, New

York.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                      FACTS SUPPORTING CAUSES OF ACTION

   8. The instant action arises out of the nature of Defendant’s attempts to collect

upon past due payments (“subject debt”) Plaintiff is said to owe to Defendant.




                                            2
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19         PageID.3    Page 3 of 11



   9. The subject debt stems from a line of credit Plaintiff incurred with Defendant

several years ago for personal purposes.

   10. After years of making prompt payment, Plaintiff missed one of his scheduled

payments due to financial hardship on or about May 15, 2019.

   11. Immediately after missing his scheduled payment, Defendant began placing

phone calls to Plaintiff’s cellular phone, (989) XXX-4606, seeking to collect the

subject debt.

   12. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of

the cellular phone ending in 4606. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

   13. Defendant mainly uses the phone number (847) 426-8085 when placing calls

to Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.

   14. Upon information and belief, the aforementioned phone number ending in

8085 is regularly utilized by Defendant during its debt collection activities.

   15. When Plaintiff answers calls from Defendant, he experiences a noticeable

pause, lasting several seconds in length, before being connected with a live

representative.

   16. During this period of “dead air,” Plaintiff would say hello repeatedly before

a representative got on the line.




                                           3
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.4    Page 4 of 11



   17. Upon speaking with Defendant, Plaintiff was informed that Defendant was

calling upon the subject debt.

   18. Plaintiff told Defendant that he was currently unable to make his scheduled

payment, but that he would take care of the balance as soon as he was able. The

conversation between Plaintiff and Defendant ended shortly thereafter.

   19. However, shortly after getting off the line with Defendant, Plaintiff received

an additional phone call from Defendant attempting to collect upon the subject debt.

   20. Frustrated that he had received a collection call shortly after informing

Defendant that he was unable to make payment and that he would pay when able,

Plaintiff demanded that Defendant stop contacting his cellular phone.

   21. Despite Plaintiff’s demands, Defendant has continued to place incessant and

repeated phone calls to Plaintiff’s cellular phone up until the filing of the instant

action.

   22. Defendant has, on several occasions, called Plaintiff’s cellular phone multiple

times during the same day, even after Plaintiff demanded that the calls cease.

   23. Plaintiff has received not less than 15 phone calls from Defendant within a

roughly two-week period after he demanded that the calls stop.

   24. Frustrated over the persistent calls, Plaintiff spoke with Sulaiman regarding

his rights resulting in costs and expenses.




                                          4
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.5   Page 5 of 11



   25. Plaintiff has been unfairly and unnecessarily harassed as a result of

Defendant’s conduct.

   26. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls, emotional distress, increased risk of personal injury

resulting from the distraction caused by the never-ending calls, increased usage of

his telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on his cellular phone, and diminished space for

data storage on his cellular phone.


   COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set

forth herein.

   28. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons

on their cellular phone using an automatic telephone dialing system (“ATDS”)

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS

as “equipment which has the capacity...to store or produce telephone numbers to be

called, using a random or sequential number generator; and to dial such numbers.”

   29. Defendant used an ATDS in connection with its communications directed

towards Plaintiff. The noticeable pause, lasting several seconds in length, which

Plaintiff experienced on answered calls from Defendant is instructive that an ATDS
                                         5
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.6    Page 6 of 11



was being utilized to generate the phone calls. Plaintiff’s repeated experience of

having to say “hello” several times prior to a live representative getting on the line

further indicates Defendant’s use of an ATDS. Similarly, the frequency and nature

of Defendant’s contacts point to the involvement of an ATDS.

   30. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s

cellular phone using an ATDS without his consent. Any consent that Plaintiff may

have given to Defendant through incurring the subject debt was specifically revoked

by his demands that Defendant cease contacting his cellular phone.

   31. The calls placed by Defendant to Plaintiff were regarding business activities

and not for emergency purposes as defined by the TCPA under 47 U.S.C.

§227(b)(1)(A)(i).

   32. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable

to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the

damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, GRANT W. TONER, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
      damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);


                                          6
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19          PageID.7    Page 7 of 11



   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


    COUNT II – VIOLATIONS OF THE MICHIGAN COLLECTION PRACTICES ACT

   33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set

forth herein.

   34. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 445.251(1)(d).

   35. Defendant is a “regulated person” as defined by M.C.L. § 445.251(1)(g) as it

is a “person whose collection activities are confined and are directly related to the

operation of a business other than that of a collection agency . . . .”

   36. The subject debt is a “claim” or “debt” as defined by M.C.L. § 445.251(1)(a).

          a. Violations of M.C.L. § 445.252(f)(ii)

   37. The MCPA, pursuant to M.C.L. § 445.252(f)(ii), prohibits a regulated person

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   38. Defendant violated the MCPA by repeatedly contacting Plaintiff’s cellular

phone using an automated system absent consent. Through its conduct, Defendant

misrepresented that it had the legal ability to contact Plaintiff using an automated

system after Plaintiff demanded that Defendant stop calling. As such, Defendant



                                           7
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19          PageID.8   Page 8 of 11



misrepresented its legal rights, as well as Plaintiff’s legal rights, by continuing to

contact Plaintiff’s cellular phone absent the lawful ability to do so.

          b. Violations of M.C.L. § 445.252(n)

   39. The MCPA, pursuant to M.C.L. § 445.252(n), prohibits a regulated person

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversations

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   40. Defendant violated the MCPA when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 15 times after he demanded that

it stop. Additionally, Defendant placed multiple phone calls to Plaintiff’s cellular

phone on the same day on numerous occasions. This repeated behavior of

systematically calling Plaintiff’s phone in spite of his demands was harassing and

abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him.

   41. Defendant was notified by Plaintiff that its calls were not welcomed and were

therefore inconvenient. As such, Defendant contacted Plaintiff at times and places

which were known to be inconvenient to him.

          c. Violations of M.C.L. § 445.252(q)




                                           8
 Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19          PageID.9    Page 9 of 11



   42. The MCPA, pursuant to M.C.L. § 445.252(q), subjects regulated persons to

liability for “[f]ailing to implement a procedure designed to prevent a violation by

an employee.”

   43. Defendant violated the MCPA by failing to adequately have procedures in

place designed to prevent a violation by its employee. Plaintiff informed Defendant

that its calls were inconvenient and harassing and demanded that they stop.

Nevertheless, the calls continued at an incessant rate. Such conduct demonstrates the

lack of any procedures in place by Defendant wherein its employees would cease

calling after becoming aware that its calls were pervasively unwelcome and

inconvenient. As such, Defendant has failed to implement a procedure designed to

prevent its employees from engaging in harassing, oppressive, or abusive methods

in connection with its collection of debts.

   44. Defendant’s violations of the MCPA were willful. Defendant was notified by

Plaintiff that he did not wish to receive any more phone calls. Yet, Plaintiff was still

continuously bombarded with collection phone calls from Defendant. In a willful

manner, Defendant called Plaintiff repeatedly and continuously notwithstanding his

demands. Upon information and belief, Defendant regularly engages in the above

described behavior against consumers in Michigan, further demonstrating its willful

failure to implement adequate procedures designed to prevent violations of the

MCPA.


                                           9
Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19        PageID.10    Page 10 of 11



   WHEREFORE, Plaintiff, GRANT W. TONER, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 445.257(1).

   c. Awarding Plaintiff actual damages, or three times actual damages, pursuant
      to M.C.L. § 445.257(2).

   d. Awarding statutory damages of at least $50.00 and treble damages, pursuant
      to M.C.L. § 445.257(2).

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      445.257(2).

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


Dated: May 28, 2019                                  Respectfully submitted,


s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
                                         10
Case 1:19-cv-11562-LJM-PTM ECF No. 1 filed 05/28/19   PageID.11   Page 11 of 11



Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com


s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com




                                       11
